DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of claims 1-20 in the reply filed on 11/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 1, 9 and 19 are objected to under 37 CFR 1.75(i) which requires each element or step of the claimed invention to separated by a line indentation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. The Examiner has demonstrated comparison with the references for claim 1 only, but in depth analysis could be furnished upon request. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13, 19 of U.S. Patent No. 9,554,875. Although the claims at issue are not identical, they are not patentably distinct from each other. ‘875 discloses a method of producing a customized orthodontic appliance comprising: 
	scanning a model of a dental arch using computer software to generate a 3D representation of a dental arch (claim 1); constructing, by a processing device, a representation of a tooth alignment device/bracket (claim 1) for said dental arch, the operation of constructing comprising: positioning a representation of an orthodontic dental arch final representation, then for each relevant tooth of the dental arch final representation (claim 1), positioning a second volume of a tooth alignment device blank (claim 1), comprising a representation of a volume representative of an envelope volume of a tooth alignment device body (claim 1), and for each relevant tooth of the dental arch final representation, positioning a first volume of the tooth alignment device blank such that the first volume interferes with the second volume and with the volume of the relevant tooth, then determining, for each relevant tooth in the first volume and in the second volume, volumetric exclusion zones, said volumetric exclusion zones containing all of the volumes that interfere with the relevant tooth, wherein the representation of the tooth alignment device of one relevant tooth is determined by the volume of the tooth alignment device blank minus said volumetric exclusion zones (claim 1), and the blank is chosen from a database (line 36) comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth (claim 1).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 15-17 of U.S. Patent No. 8,979,528. Although the claims at issue are not identical, they are not patentably distinct from each other.
a method of producing a customized orthodontic appliance comprising: 
	scanning a model of a dental arch using computer software to generate a 3D representation of a dental arch (claim 1); constructing, by a processing device, a representation of a tooth alignment device/bracket (claim 1) for said dental arch, the operation of constructing comprising: positioning a representation of an orthodontic dental arch final representation, then for each relevant tooth of the dental arch final representation (claim 1), positioning a second volume of a tooth alignment device blank (claim 1), comprising a representation of a volume representative of an envelope volume of a tooth alignment device body (claim 1), and for each relevant tooth of the dental arch final representation, positioning a first volume of the tooth alignment device blank such that the first volume interferes with the second volume and with the volume of the relevant tooth, then determining, for each relevant tooth in the first volume and in the second volume, volumetric exclusion zones, said volumetric exclusion zones containing all of the volumes that interfere with the relevant tooth, wherein the representation of the tooth alignment device of one relevant tooth is determined by the volume of the tooth alignment device blank minus said volumetric exclusion zones (claim 1), and the blank is chosen from a database (line 36) comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth (claim 1).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-15, 17 of U.S. Patent No. 10,045,834. Although the claims at issue are not identical, they are not patentably distinct from each other. a method of producing a customized orthodontic appliance comprising: 
	scanning a model of a dental arch using computer software to generate a 3D representation of a dental arch (claim 1); constructing, by a processing device, a representation of a tooth alignment device/bracket (claim 1) for said dental arch, the operation of constructing comprising: positioning a representation of an orthodontic dental arch final representation, then for each relevant tooth of the dental arch final representation (claim 1), positioning a second volume of a tooth alignment device blank (claim 1), comprising a representation of a volume representative of an envelope volume of a tooth alignment device body (claim 1), and for each relevant tooth of the dental arch final representation, positioning a first volume of the tooth alignment device blank such that the first volume interferes with the second volume and with the volume of the relevant tooth, then determining, for each relevant tooth in the first volume and in the second volume, volumetric exclusion zones, said volumetric exclusion zones containing all of the volumes that interfere with the relevant tooth, wherein the representation of the tooth alignment device of one relevant tooth is determined by the volume of the tooth alignment device blank minus said volumetric exclusion zones (claim 1), and the blank is chosen from a database (line 36) comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth (claim 1).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 12, 15, 17 of U.S. Patent No. 9,872,741 in view of 9,554,875. ‘741 discloses scanning a model of a dental arch using computer software to generate a 3D representation of a dental arch (claim 6);  constructing, by a processing device, a representation of a tooth alignment device for said dental arch, the operation of constructing comprising: positioning a representation of an orthodontic dental arch final representation, then for each relevant tooth of the dental arch final representation (claim 1);  positioning a second volume of a tooth alignment device blank, comprising a representation of a volume representative of an envelope volume of a tooth alignment device body, and for each relevant tooth of the dental arch final representation, positioning a first volume of the tooth alignment device blank such that the first volume interferes with the second volume and with the volume of the relevant tooth, then determining, for each relevant tooth in the first volume and in the second volume, volumetric exclusion zones, said volumetric exclusion zones containing all of the volumes that interfere with the relevant tooth, wherein the representation of the tooth alignment device of one relevant tooth is determined by the volume of the tooth alignment device blank minus said volumetric exclusion zones (claim 1), but fail to teach a the blank is chosen from a database comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth; however, ‘741 teaches the blank is chosen from a database comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth (claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify ‘741 by providing the blank being chosen form the database as claimed as taught by ‘875 in order to find a proper fit for the blank with the subject’s teeth that would require less modification in process of producing the appliance. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11, 14, 16 of U.S. Patent No. 10,231,802 in view of 9,554,875. ‘802 discloses employing a 3D model of a dental arch using computer software;  constructing, by a processing device, a representation of a tooth alignment device for said dental arch, the operation of constructing comprising: positioning a representation of an orthodontic dental arch final representation, then for each relevant tooth of the dental arch final representation (claim 1);  positioning a second volume of a tooth alignment device blank, comprising a representation of a volume representative of an envelope volume of a tooth alignment device body, and for each relevant tooth of the dental arch final representation, positioning a first volume of the tooth alignment device blank such that the first volume interferes with the second volume and with the volume of the relevant tooth, then determining, for each relevant tooth in the first volume and in the second volume, volumetric exclusion zones, said volumetric exclusion zones containing all of the volumes that interfere with the relevant tooth, wherein the representation of the tooth alignment device of one relevant tooth is determined by the volume of the tooth alignment device blank minus said volumetric exclusion zones (claim 1), but fail to teach scanning step and a the blank is chosen from a database comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth; however, ‘741 teaches scanning step as claimed and the blank is chosen from a database comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth (claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify ‘741 by providing the blank being chosen form the database as claimed as taught by ‘875 in order to find a proper fit for the blank with the subject’s teeth that would require less modification in process of producing the appliance. 




Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art as recited in PTO-892 fail to teach a method of producing a customized orthodontic appliance including positioning a second volume of a tooth alignment device blank, comprising a representation of a volume representative of an envelope volume of a tooth alignment device body, and for each relevant tooth of the dental arch final representation, positioning a first volume of the tooth alignment device blank such that the first volume interferes with the second volume and with the volume of the relevant tooth, then determining, for each relevant tooth in the first volume and in the second volume, volumetric exclusion zones, said volumetric exclusion zones containing all of the volumes that interfere with the relevant tooth, wherein the representation of the tooth alignment device of one relevant tooth is determined by the volume of the tooth alignment device blank minus said volumetric exclusion zones, and the blank is chosen from a database comprising at least two models of a representation blank; and wherein the representation blank is chosen in relation to the shape of the relevant tooth so as to minimize the volume of the exclusion zones while at the same time keeping contact between a bearing surface of a tooth alignment device bonding pad and the surface of the relevant tooth. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772